              Case:20-03322-jwb      Doc #:19 Filed: 11/02/2020         Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN

In re:                                 )                    Chapter 11 (Subchapter V)
                                       )
AUTHENTIKI, LLC,                       )                    Case No. 20-03322-jwb
                                       )
                  Debtor.              )                    Hon. James W. Boyd
_______________________________________)

                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that Jason M. Torf and John C. Cannizzaro of Ice Miller LLP

hereby appears as counsel for creditor Gordon Food Service, Inc. pursuant to Rules 2002 and 9010

of the Federal Rules of Bankruptcy Procedure and Local Rule B-9010-1 and requests that all

notices given or required to be given and all papers served or required to be served in the above-

captioned case be given to and served upon the following:

         Jason M. Torf                                  John C. Cannizzaro
         ICE MILLER LLP                                 ICE MILLER LLP
         200 W. Madison Street, Suite 3500              250 West Street, Suite 700
         Chicago, IL 60606                              Columbus, OH 43215
         Telephone: (312) 726-6244                      Telephone: (614) 462-1070
         Email: Jason.Torf@icemiller.com                Email: John.Cannizzaro@icemiller.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules specified above but also includes, without limitation, any notice, application,

complaint, demand, motion, petition, pleading, or request, whether formal or informal, written or

oral, and whether transmitted or conveyed by mail, delivery, electronically, telephone, telegraph,

telex, or otherwise filed or made with regard to the referenced case and proceedings therein.

         PLEASE TAKE FURTHER NOTICE that neither this notice of appearance nor any

subsequent appearance, pleading, claim or suit is intended or shall be deemed to waive Gordon

Food Service, Inc.’s (i) right to have final orders in non-core matters entered only after de novo
             Case:20-03322-jwb         Doc #:19 Filed: 11/02/2020          Page 2 of 3




review by a higher court; (ii) right to trial by jury in any proceeding so triable; (iii) right to have

the reference withdrawn in any matter subject to mandatory or discretionary withdrawal; or (iv)

other rights, claims, actions, defenses, setoffs, or recoupments to which Gordon Food Service, Inc.

is or may be entitled under agreements, in law, or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments are expressly reserved.

                                               Respectfully submitted,

                                               ICE MILLER LLP

                                               /s/ Jason M. Torf
                                               Jason M. Torf
                                               200 W. Madison Street, Suite 3500
                                               Chicago, IL 60606
                                               Telephone: (312) 726-6244
                                               Email: Jason.Torf@icemiller.com

                                               John C. Cannizzaro
                                               250 West Street, Suite 700
                                               Columbus, OH 43215
                                               Telephone: (614) 462-1070
                                               Email: John.Cannizzaro@icemiller.com

                                               Counsel for Gordon Food Service, Inc.




                                                  2
             Case:20-03322-jwb         Doc #:19 Filed: 11/02/2020         Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court's Electronic Case Filing
System.

                                               /s/ Jason M. Torf
                                               Jason M. Torf




                                                  3
